The opinion of the court was delivered by
Milton, J.:
Heagler & Co., a firm composed of W.-R. Heagler and B. B. Heagler, his wife, transferred- by bill of sale their entire stock of goods to John Blank for an expressed consideration of $989.52, and Blank, thereupon entered into possession of the goods. Heagler & Co. being insolvent and owing numerous creditors, the plaintiff in error, having obtained a judgment upon a claim against the firm, caused Blank to be summoned as garnishee, and a trial was had under the statutes as to the truth of the answer of the garnishee in which he denied having property belonging to Heagler & Co. and denied owing, them any sum whatever. The justice discharged the garnishee, and the plaintiff in error *573thereupon filed his petition in' errbr in the district court of Lyon county, which, after a hearing, affirmed the order of the justice of the peace.
It appears that $608.50 of the consideration which John Blank purported to pay for the stock of goods was by cancelation of indebtedness due Blank from John Bay, deceased, father of Mrs. Heagler, and that Heagler & Co. were1 insolvent. It was not proven that Heagler & Co. ever had become, as a matter of law, liable for the payment of the said indebtedness. It must, therefore, be held that, to the extent of the amount of such indebtedness, John Blank was, by reason of the possession of the goods transferred to him by Heagler & Co., liable to the general creditors of the firm. We see no reason to doubt that such liability could properly be ascertained and declared in the garnishment proceedings before the justice of the peace, the amount of the plaintiff’s claim being within the jurisdiction of the court. The judgment of the district court affirming the order of the justice of the peace is erroneous, and will accordingly be reversed.